Name: Commission Regulation (EEC) No 1290/86 of 29 April 1986 on the supply of durum wheat to Peru as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 114/58 Official Journal of the European Communities 1 . 5 . 86 COMMISSION REGULATION (EEC) No 1290/86 of 29 April 1986 on the supply of durum wheat to Peru as food aid 3826/85 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Commitee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular the first subparagraph of Article 3 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (2), as last amended by Regulation (EEC) No 3793/85 (3), and in particular Article 28 thereof, Whereas, by its Decision of 10 December 1985 on the supply of food aid to Peru the Commission allocated to the latter country 2 000 tonnes of cereals to be supplied fob ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (4), as last amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in Annex I hereto shall implement the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in Annex I hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 April 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12. 1982, p. 1 .k OJ No L 281 , 1 . 11 . 1975, p. 1 . (3) OJ No L 367, 31 . 12. 1985, p. 19 . n OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 371 , 31 . 12. 1985, p . 1 . 1 . 5 . 86 Official Journal of the European Communities No L 114/59 ANNEX I 1 . Programme : 1985 2. Recipient : Peru 3 . Place or country of destination : Peru 4. Product to be mobilized : durum wheat 5 . Total quantity : 2 000 tonnes 6 . Number of lots : one 7. Intervention agency responsible for conducting the procedure : Azienda di Stato per gli interventi sui mercati agricoli (AIMA), via Palestre 81 , I-Roma (telex : 613003). 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14 . 7 . 1977, p. 15), as last by Regulation (EEC) No 1912/82 (OJ No L 208, 16 . 7 . 1982, p. 50). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14. 7 . 1977, p. 18) are excluded 10. Packaging :  new woven-polypropylene bags for food use, weighing not less than 120 g, which have been specially treated against the effects of ultraviolet light  net weight of the bags : 50 kg  marking on the bags in letters at least 5 cm high : TRIGO DURO  DONACION DE LA COMUNIDAD ECONOMICA EUROPEA A PERU' 1 1 . Port of shipment : Caglian 12. Delivery stage : fob 13. Port of landing : Callao 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 13 May 1986 16. Shipment period : 20 July to 15 August 1986 17. Security : 10 ECU per tonne Notes : 1 . The successful tenderer shall contact the recipient in order to ascertain which shipping documents are required. 2. Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ No L 114/60 Official Journal of the European Communities 1 . 5. 86 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II NÃ ºmero de la partida Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij NÃ ºmero do lote Tonelaje MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Tonelagem Nombre y direcciÃ ³n del almacenista Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Nome e direcÃ §Ã £o do armazenista Lugar de almacenamiento Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats Local de armazenagem 1 450 Consorzio agrario di Cagliari Serramanna \ 300 Consorzio agrario di Cagliari Serrenti 510 Consorzio agrario di Cagliari Villasor 615 Consorzio agrario di Cagliari Samassi I 125 Consorzio agrario di Cagliari Sardara